DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/17/2022 has been entered.
 Response to Amendment
The amendment filed 04/21/2022 has been entered. Applicant has amended claims 1, 10, and 23. Claim 24 has been added. Claims 1,3-16 and 23-24 are currently pending in the instant application. Claims 2 and 17-22 remain canceled.
Response to Arguments
Applicant’s arguments, see pages 6-7, filed 04/21/2022, with respect to the rejection(s) of claim(s) 1,3-16 and 23 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Applicant’s amendments to claims 1 and 23.
	Dillon (US2016/0030707) teaches the amended limitation seen in claim 1 (and similarly claim 23). Dillon teaches of an endoscopic device including a connection channel between two channels to fluidly communicate with each other (see current 103 rejection for more detail below).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 9, 11, 12, 14-16, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2020/0154981 to Mankowski in view of U.S. Publication No. 2016/0030707 to Dillion and U.S. Publication No. 2020/0113698 to Herzog et al. (hereinafter “Herzog”).
Regarding claim 1, Mankowski discloses a medical instrument configured to provide access to an interior of a body ([0029]- Fig. 1 is an axonometric view of an endoscope), the instrument comprising: 
	a shaft having an elongated base body (Fig. 1 - insertion tube 1), 
	wherein the base body extends between a distal end and a proximal end of the shaft (Fig. 1 - insertion tube 1), and 
	a handle that is coupled to the base body of the shaft at the proximal end (Fig. 1-handle 3), 
	wherein the shaft defines at least a first channel (Fig. 3- suction channel 13 c) and a second channel that are formed in and extending through the shaft (Fig. 3- Optical-illumination channel 13a), 
	wherein the first channel provides a passage for surgical instruments through the shaft ([0065]- the distal guiding connector 2 is provided with an entrance of a biopsy channel 6 which is connected with the suction channel and is used for inserting endoscopic instruments through it), wherein the second channel is adapted to accommodate an observation optics ([0011]- the elastic tube of the optical-illumination module is conducted inside and through the whole of the length of the insertion tube through the optical-illumination channel), 
	wherein the second channel is adjacent to at least one auxiliary cooling channel (Fig. 3-water channel for flushing an observation area 13 e), and the at least one auxiliary cooling channel is in communication with the second channel to provide cooling to the observation optics (Fig. 3-water channel for flushing an observation area 13 e),
	wherein the first channel, the second channel and the at least one auxiliary cooling channel are formed in the base body ([0062]- bunch of functional channels 13 are placed inside the insertion tube 1), and 
	wherein the base body of the shaft is an integrally formed monolithic design ([0062]- The bunch of functional channels 13 is formed as a multichannel tube made of flexible polymer, can be low density polyethylene, which is made as one solid element).
Mankowski does not expressly teach the at least one auxiliary cooling channel is in fluid communication with the second channel and wherein the base body of the shaft is formed through additive manufacturing.
However, Dillion teaches of an analogous endoscopic device wherein at least one auxiliary cooling channel is in fluid communication with the second channel to provide cooling to the observation optics (see [0039-0049]; [0042]- The crossover port 114 (FIGS. 1-3) may extend in a portion of the web 418 such that two of the lumens 402 - 416 are in fluid communication with each other via the crossover port 114).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Mankowski so that the auxiliary cooling channel is in fluid communication with the second channel, as taught by Dilllion. It would have been advantageous to make the combination in order to communicate fluid between two lumens of the tubular member ([0002] of Dillion).
Additionally, Herzog teaches of an analogous endoscopic device wherein the base body of the shaft is formed through additive manufacturing (Fig. 4; see [0043]; [0038]- with the aid of the device 1 shown in FIG. 1, a method can be implemented for the additive manufacturing of a medical component 11 insertable, at least in segments, into an object, i.e., in particular into a human being or an animal).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Herzog that teach using additive manufacturing to form the base body of the shaft into the teachings of Mankowski that teach base body of the shaft is an integrally formed one-piece design. It would have been advantageous to make the combination so that any channel geometries or channel structure geometries can be manufactured and to positively affect the cost-effectiveness of the manufacture of particular components ([0010] of Herzog).
The modified device of Mankowski in view of Dillion and Herzog will hereinafter be referred to as modified Mankowski.
Regarding claim 3, modified Mankowski teaches the instrument of claim 1, and Mankowski further discloses wherein the base body is slotted along its longitudinal extension ([0062]- bunch of functional channels 13 are placed inside the insertion tube 1).
Regarding claim 4, modified Mankowski teaches the instrument of claim 1, and Mankowski further discloses wherein the second channel is adapted to accommodate an illumination unit in addition to the observation optics ([0079]- A light from the light generating device is transmitted through the optical fiber bundles 12 b 4 of the optical-illumination module 12 to the end of the endoscope).
Regarding claim 5, modified Mankowski teaches the instrument of claim 1, but neither Mankowski nor Dillon nor Herzog expressly teach further comprising a connection channel that is formed in the shaft and that connects the second channel and the at least one auxiliary cooling channel.
However, Dillion teaches of an analogous endoscopic device further comprising a connection channel that is formed in the shaft and that connects the second channel and the at least one auxiliary cooling channel (Figs. 1-3-crossover port 114; see [0042] - two of the lumens 402 - 416 are in fluid communication with each other via the crossover port 114).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of modified Mankowski to include a connection channel that is formed in the shaft and that connects the second channel and the at least one auxiliary cooling channel, as taught by Dillion. It would have been advantageous to make the combination so that the first lumen and the second are in fluid communication with each other ([0007] of Dillon).
Regarding claim 6, modified Mankowski, as modified by Dillion, teaches the instrument of claim 5, but neither Makowski nor Herzog expressly teach wherein the connection channel is arranged in or adjacent to a distal end region.
However, Dillion teaches of an analogous endoscopic device wherein the connection channel is arranged in or adjacent to a distal end region Fig. 1-crossover port 114 and distal portion 106; [0042] - The crossover port 114 may extend in a portion of the web 418 such that two of the lumens 402 - 416 are in fluid communication with each other via the crossover port 114).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of modified Mankowski, as modified by Dillion, to include the connection channel arranged in or adjacent to a distal end region, as taught by Dillion. It would have been advantageous to make the combination so that the first lumen and the second are in fluid communication with each other ([0007] of Dillon).
Regarding claim 9, modified Mankowski teaches the instrument of claim 1, and Mankowski further discloses wherein two auxiliary cooling channels are provided (Fig. 3- water channel for flushing lenses 13 d & water channel for flushing an observation area 13 e), and wherein the second channel is located between the two auxiliary cooling channels that are connecting a distal end region of the second channel to the proximal end (Fig. 3- Optical-illumination channel 13a).
Regarding claim 11, modified Mankowski teaches the instrument of claim 1, and Mankowski further discloses wherein the second channel is located between the first channel and the handle, when viewed in a longitudinal central plane through the shaft (Fig. 1), and wherein the at least one auxiliary cooling channel is located laterally of the longitudinal central plane through the shaft (Fig. 3-water channel for flushing an observation area 13 e).
Regarding claim 12, modified Mankowski teaches the instrument of claim 1,and Mankowski further discloses wherein the base body of the shaft comprises, at its circumferential region that is facing the handle, an accumulation of material, which accommodates the second channel and the at least one auxiliary cooling channel ([0062]- The bunch of functional channels 13 is formed as a multichannel tube made of flexible polymer, can be low density polyethylene, which is made as one solid element).
Regarding claim 14, modified Mankowski teaches the instrument of claim 1, & Mankowski further discloses wherein at the distal end, a tip is formed at the base body (Fig. 1 - distal tip 1 a).
Regarding claim 15, modified Mankowski teaches the instrument of claim 1, and Mankowski further discloses wherein the second channel accommodates in its distal end region a lens assembly ([0076]- the capsule 12 a comprises a micro camera 12 a 6 with a lenses 12 a 3), but neither Mankowski nor Herzog expressly teach a lens assembly which is arranged in front of an image sensor.
However, Dillion teaches of an analogous endoscopic device wherein the second channel accommodates in its distal end region a lens assembly, which is arranged in front of an image sensor ([0023]- one example configurations of the visualization system may include a combination of an image sensor (such as a complementary metal-oxide-semiconductor (CMOS) image sensor, a charge-coupled device (CCD) sensor, or a fiber-optic based image sensor, as non-limiting examples), a lens…).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of modified Mankowski to include a lens assembly, which is arranged in front of an image sensor, as taught by Dillion. It would have been advantageous to make the combination in order to capture images or video of an area of a surrounding environment surrounding the distal portion during the operation or procedure ([0023] of Dillion).
Regarding claim 16, modified Mankowski teaches the instrument of claim 1, and Mankowski further discloses wherein the shaft and the handle form part of a spatula for an endoscopic instrument (Fig. 1- Insertion tube 1 & handle 3).
Regarding claim 24, Mankowski discloses of an endoscopic instrument configured to provide access to an interior of a body ([0029]- Fig. 1 is an axonometric view of an endoscope),, the instrument comprising: 
	a shaft having an elongated base body (Fig. 1 - insertion tube 1), the base body extending between a distal end and a proximal end of the shaft (Fig. 1 - insertion tube 1), wherein the shaft includes at least a first channel (Fig. 3- suction channel 13 c) and a second channel (Fig. 3- Optical-illumination channel 13a) that are formed in and extend through the shaft, 
	wherein: 
	the first channel provides a passage for surgical instruments through the shaft ([0065]- the distal guiding connector 2 is provided with an entrance of a biopsy channel 6 which is connected with the suction channel and is used for inserting endoscopic instruments through it), 
	the second channel is adapted to accommodate observation optics ([0011]- the elastic tube of the optical-illumination module is conducted inside and through the whole of the length of the insertion tube through the optical-illumination channel), 
	the second channel is in communication with at least one auxiliary cooling channel to provide cooling to the observation optics (Fig. 3-water channel for flushing an observation area 13 e)
	 the first channel, the second channel and the at least one auxiliary cooling channel are formed in the base body ([0062]- bunch of functional channels 13 are placed inside the insertion tube 1), and 
	the base body of the shaft is an integrally formed monolithic design ([0062]- The bunch of functional channels 13 is formed as a multichannel tube made of flexible polymer, can be low density polyethylene, which is made as one solid element) formed by an additive manufacturing process.
Mankowski does not expressly teach the second channel is in fluid communication with at least one auxiliary cooling channel, the at least one auxiliary cooling channel terminating in a bling hole at the distal end, and the base body of the shaft is formed by an additive manufacturing process.
However, Dillion teaches of an analogous endoscopic device wherein the second channel is in fluid communication with at least one auxiliary cooling channel (see [0039-0049]; [0042]- The crossover port 114 (FIGS. 1-3) may extend in a portion of the web 418 such that two of the lumens 402 - 416 are in fluid communication with each other via the crossover port 114), the at least one auxiliary cooling channel terminating in a bling hole at the distal end (Fig. 1- partial blocking structure 320; [0035]-the system 300 may have a partial blocking structure 320 disposed in the distal portion 106 that partially seals the distal opening 116 of the first lumen 110).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Mankowski so that the second channel is in fluid communication with at least one auxiliary cooling channel, and the at least one auxiliary cooling channel terminating in a bling hole at the distal end, as taught by Dillon. It would have been advantageous to make the combination in order to communicate fluid between two lumens of the tubular member ([0002] of Dillion).
Additionally, Herzog teaches of an analogous endoscopic device wherein the base body of the shaft is formed through additive manufacturing (Fig. 4; see [0043]; [0038]- with the aid of the device 1 shown in FIG. 1, a method can be implemented for the additive manufacturing of a medical component 11 insertable, at least in segments, into an object, i.e., in particular into a human being or an animal).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Herzog that teach using additive manufacturing to form the base body of the shaft into the teachings of Mankowski that teach base body of the shaft is an integrally formed one-piece design. It would have been advantageous to make the combination so that any channel geometries or channel structure geometries can be manufactured and to positively affect the cost-effectiveness of the manufacture of particular components ([0010] of Herzog).
Claims 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2020/0154981to Mankowski in view of U.S. Publication No. 2020/0113698 to Herzog et al. (hereinafter “Herzog”) and U.S. Publication No. 2016/0030707 to Dillion and in further view of U.S. Publication No. 2017/0189053 to Otusbo.
Regarding claim 7, modified Mankowski teaches the instrument of claim 1, but neither Makowski nor Dillon nor Herzog expressly teach wherein the at least one auxiliary cooling channel is arranged as a blind hole and closed at the distal end of the shaft.
However, Otsubo teaches of an analogous endoscopic device wherein the at least one channel is arranged as a blind hole and closed at the distal end of the shaft ([0073]- In this illustrated embodiment, the insertion hole 210 is a blind hole, meaning the insertion hole 210 is closed at its distal end).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the auxiliary cooling channel of modified Mankowski to be arranged as a blind hole and closed at the distal end of the shaft, as seen above in the teachings of Otsubo. It would have been advantageous to make the combination to observe the inside of a living body ([0075] of Otsubo).
Regarding claim 13, modified Mankowski teaches the instrument of claim 1, wherein the base body is tapered towards the distal end.
However, Otusbo teaches of an analogous endoscopic device wherein the base body is tapered towards the distal end (Fig. 1- dissecting section 220).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the base body of modified Mankowski to include it tapering towards the distal end, as seen above in the teachings of Otusbo.  It would have been advantageous to make the combination in order to observe the inside of a living body [0075] of Otusbo).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2020/0154981 to Mankowski in view of U.S. Publication No. 2016/0030707 to Dillion and U.S. Publication No. 2020/0113698 to Herzog et al. (hereinafter “Herzog”) and in further view of U.S. Publication No. 2010/0160813 to Ohno et al. (hereinafter “Ohno”).
Regarding claim 8, modified Mankowski teaches the instrument of claim 1, but neither Mankowski nor Dillion nor Herzog expressly teach wherein the at least one auxiliary cooling channel accommodates a heat removal element to dissipate heat from the distal end to the proximal end.
However, Ohno teaches of an analogous endoscopic device wherein the at least one auxiliary cooling channel accommodates a heat removal element to dissipate heat from the distal end to the proximal end (Fig. 2- cooling sheet 23).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the auxiliary cooling channel of modified Mankowski to include a heat removal element to dissipate heat from the distal end to the proximal end, as taught by Ohno. It would have been advantageous to make the combination in order to cool the distal end to a predetermined temperature ([0086] of Ohno).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2020/0154981to Mankowski in view of U.S. Publication No. 2016/0030707 to Dillion and U.S. Publication No. 2020/0113698 to Herzog et al. (hereinafter “Herzog”) and in further view of U.S. Publication No. 2014/0336456 to Demers et al. (hereinafter “Demers”).
Regarding claim 10, modified Mankowski teaches the instrument of claim 1, but neither Mankowski nor Dillion nor Herzog expressly teach wherein the first channel comprises a kidney-shaped cross section, and wherein the second channel is adjacent to a concave section of a kidney-shaped cross- section.
However, Demers teaches of an analogous endoscopic device wherein the first channel comprises a kidney-shaped cross section (Fig. 5 – working channel 112; [0095] - An endoscope probe sheath is disclosed with a reniform shaped (i.e. kidney shaped) working channel), and wherein the second channel is adjacent to a concave section of a kidney- shaped cross-section (Fig. 5 – objective lens 104).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first channel of modified Mankowski to utilize a kidney-shaped cross section, as seen above in the teachings of Demers. It would have been advantageous to make the combination in order to maximize the cross sectional area of the working channel while minimizing the cross-sectional height ([0095] of Demers). 
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2014/0316211 to Hermle and in view of U.S. Publication No. 2020/0154981 to Mankowski and U.S. Publication No. 2016/0030707 to Dillon, and U.S. Publication No. 2020/0113698 to Herzog et al. (hereinafter “Herzog”).
Regarding claim 23, Hermle discloses in Fig. 1 of a spatula configured to provide access to an interior of a body for an endoscopic instrument (Fig. 1- spoon-shaped spatula 3), the spatula comprising: 
	a shaft having an elongated base body (Fig. 1- elongate shank 2), 
	wherein the base body extends between a distal end and a proximal end of the shaft (Fig. 1 - insertion tube 1), and 
	a handle that is coupled to the base body of the shaft at the proximal end (Fig. 1- grip surface 21), 
	wherein the shaft defines at least a first channel (Fig. 3- optics channel 7), but Hermle does not expressly teach a second channel that are formed in and extending through the shaft,
	wherein the first channel provides a passage for surgical instruments through the shaft, 
	wherein the second channel is adapted to accommodate an observation optics, and 
	wherein the second channel is adjacent to and in fluid communication with at least one cooling channel which is configured to provide cooling to the observation optics, 
	wherein the first channel, the second channel and the at least one cooling channel are formed in the base body, and 
	wherein the base body of the shaft is an integrally formed monolithic design formed by an additive manufacturing process.
However, Mankowski teaches of an analogous endoscopic device including
	a shaft having an elongated base body (Fig. 1 - insertion tube 1), 
	wherein the base body extends between a distal end and a proximal end of the shaft (Fig. 1 - insertion tube 1), and 
	a handle that is coupled to the base body of the shaft at the proximal end (Fig. 1-handle 3), 
	wherein the shaft defines at least a first channel (Fig. 3- suction channel 13 c) and a second channel that are formed in and extending through the shaft (Fig. 3- Optical-illumination channel 13a), 
	wherein the first channel provides a passage for surgical instruments through the shaft ([0065]- the distal guiding connector 2 is provided with an entrance of a biopsy channel 6 which is connected with the suction channel and is used for inserting endoscopic instruments through it), 
	wherein the second channel is adapted to accommodate an observation optics ([0011]- the elastic tube of the optical-illumination module is conducted inside and through the whole of the length of the insertion tube through the optical-illumination channel), and 
	wherein the second channel is adjacent to at least one cooling channel which is configured to provide cooling to the observation optics (Fig. 3-water channel for flushing an observation area 13 e), 
	wherein the first channel, the second channel and the at least one cooling channel are formed in the base body ([0062]- bunch of functional channels 13 are placed inside the insertion tube 1), and 
	wherein the base body of the shaft is an integrally formed monolithic design formed ([0062]- The bunch of functional channels 13 is formed as a multichannel tube made of flexible polymer, can be low density polyethylene, which is made as one solid element) by an additive manufacturing process.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Hermle to include a second channel, as taught by Mankowski. It would have been advantageous to make the combination in order to reduce of costs of using expensive elements ([0083] of Mankowski),
Furthermore, Dillion teaches of an analogous endoscopic device wherein the second channel is adjacent to and in fluid communication with at least one cooling channel (see [0039-0049]; [0042]- The crossover port 114 (FIGS. 1-3) may extend in a portion of the web 418 such that two of the lumens 402 - 416 are in fluid communication with each other via the crossover port 114).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Mankowski so that the second channel is adjacent to and in fluid communication with at least one cooling channel, as taught by Dillion. It would have been advantageous to make the combination in order to communicate fluid between two lumens of the tubular member ([0002] of Dillion).
Additionally, Herzog teaches of an analogous endoscopic device wherein the base body of the shaft is formed by an additive manufacturing process (Fig. 4; see [0043]; [0038]- with the aid of the device 1 shown in FIG. 1, a method can be implemented for the additive manufacturing of a medical component 11 insertable, at least in segments, into an object, i.e., in particular into a human being or an animal).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Herzog that teach using an additive manufacturing process to form the base body of the shaft into the teachings of Mankowski that teach base body of the shaft is an integrally formed one-piece design. It would have been advantageous to make the combination so that any channel geometries or channel structure geometries can be manufactured and to positively affect the cost-effectiveness of the manufacture of particular components ([0010] of Herzog).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTEN A. SHARPLESS whose telephone number is (571)272-2387. The examiner can normally be reached Monday-Friday 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.A.S./Examiner, Art Unit 3795  

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795